Citation Nr: 0514942	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-36 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a delimiting date beyond March 12, 2003, for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from March 1975 to March 
1978.  The appellant is the veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 action issued by the 
Education Center of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In a rating decision issued on March 12, 1993, the veteran 
was found to be permanently and totally disabled.  
Entitlement to benefits under Chapter 35 was established.  
The appellant essentially contends that, since she and the 
veteran had only been married since September 17, 1999, she 
is entitled to Chapter 35 benefits beyond March 12, 2003.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 
38 C.F.R. § 21.3021(a)(3)(i).  The appellant's eligibility 
for Chapter 35 benefits in this case derives from her status 
as a spouse of a permanently and totally disabled veteran.

Eligibility extends 10 years from whichever of the following 
last occurs: (a) the date on which the Secretary first finds 
the spouse from whom eligibility is derived has a service-
connected total disability permanent in nature; (b) the date 
of death of the spouse from whom eligibility is derived, who 
dies while a total disability evaluated as permanent in 
nature was in existence; or (c) the date on which the 
Secretary determines that the spouse from whom eligibility is 
derived died of a service-connected disability.  38 U.S.C.A. 
§ 3512(b)(1) (West 2002).  The beginning date of the 10-year 
period of eligibility for a spouse of a veteran with a 
permanent and total disability evaluation effective after 
October 26, 1986, is the effective date of the evaluation or 
the date of notification of such evaluation, whichever is 
more advantageous to the spouse, if the spouse has not chosen 
another date between either of these two dates, which has 
been is approved by the Secretary.  38 U.S.C.A. 
§ 3512(b)(1)(A); 38 C.F.R. § 21.3046(a)(2)(iii) (2004).

In Ozer v. Principi, 14 Vet. App. 257 (2001), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 U.S.C.A. § 3512(b)(1) determined the eligibility 
period for spouses and surviving spouses.  As noted above, 
that subsection states that the eligibility period ends 10 
years after whichever of three events occurs last.  The Court 
stated that the finding that the veteran has a total service-
connected disability permanent in nature could never be the 
last of these three events since the other two events are 
post-mortem.  For those spouses whose eligibility had been 
determined on the basis that the veteran had a total service-
connected disability permanent in nature, the Court's 
decision has the effect of ending delimiting dates provided 
that there is still Chapter 35 entitlement remaining or if 
Chapter 35 eligibility was just established on that basis.  
The Court invalidated the 10-year limitation provided under 
38 C.F.R. § 21.3046(c).

In this case, the file is incomplete and this case needs to 
be remanded for consideration of Ozer.  The veteran's claims 
file has not been, and should be, associated with the 
appellant's Chapter 35 file.  In addition, the Board notes 
that the appellant married the veteran on September 17, 1999.  
If eligibility for Chapter 35 benefits was established for a 
former spouse(s) based on the veteran's having a total 
service-connected disability permanent in nature, that 
Chapter 35 file(s) should also be associated with the claims 
file.  The RO should determine when eligibility for Chapter 
35 benefits was established.  The current file reflects that 
Chapter 35 benefits were established in a rating decision 
issued on March 12, 1993, but a copy of this decision and of 
the notification letter are not of record.  The RO should 
determine if any person has used Chapter 35 benefits as the 
spouse of the veteran and, if so, what entitlement to Chapter 
35 benefits remains.  If entitlement does remain, the RO 
should take the appropriate actions in accordance with Ozer 
in providing Chapter 35 educational assistance to the 
appellant.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran's claims file should be 
associated with the appellant's Chapter 
35 file.  In addition, if eligibility for 
Chapter 35 benefits was established based 
on the veteran's having a total service-
connected disability permanent in nature 
for a former spouse(s), that Chapter 35 
file(s) should also be associated with 
the claims file.

2.  The RO should determine when 
eligibility for Chapter 35 benefits was 
established.  Copies of the pertinent 
documents, to include the rating decision 
granting the veteran a total rating and 
the notification letter dated March 12, 
1993, should be associated with the 
appellant's Chapter 35 file.  The RO 
should determine if any person has used 
Chapter 35 benefits as the spouse of the 
veteran and, if so, what entitlement to 
Chapter 35 benefits remains.  If 
entitlement does remain, the RO should 
take the appropriate actions in 
accordance with Ozer in providing Chapter 
35 educational assistance to the 
appellant.

3.  After completion of the above, if any 
benefit remains denied, the appellant 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until she receives further notice.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




